Citation Nr: 9924930	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1992, for the granting of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (RO), which granted service connection for 
PTSD, and assigned a 100 percent evaluation, effective from 
December 7, 1994.  A rating decision in April 1998 awarded an 
earlier effective date of November 20, 1992 for the 100 
percent evaluation for PTSD.  

The Board recognizes that the veteran and the RO have framed 
the issue as entitlement to an effective date earlier than 
November 20, 1992, for a 100 percent evaluation for PTSD.  
However, as this date is also the effective date of the 
veteran's award of service connection for PTSD, the Board 
finds that the issue is most accurately identified as whether 
the veteran is entitled to an earlier effective date for 
service connection for PTSD.  Accordingly, this decision 
addresses the issue of an earlier effective date for the 
grant of service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for PTSD was denied by unappealed RO 
decisions dated in December 1988 and April 1991.


CONCLUSION OF LAW

An effective date earlier than November 20, 1992, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.400 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed. 

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).

A veteran has a duty to express disagreement with a decision 
of the VA and to timely perfect an appeal.  The veteran's 
first burden is to submit a notice of disagreement within 1 
year of the date of mailing of the notification of the 
initial review and determination.  38 C.F.R. § 20.201 (1998).  
After a statement of the case has been issued, the veteran 
has a duty to submit  a timely, "properly completed" 
substantive appeal.  38 C.F.R. § 20.202 (1998).  If there is 
a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991).  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).

In this case, the veteran initially submitted correspondence 
seeking service connection for PTSD in April 1988.  In a 
letter dated December 23, 1988 the veteran was advised his 
claim had been denied due to failure to respond to a request 
for additional information relevant to his claim for service 
connection for PTSD.  He was also informed he had one year to 
provide such information, as well as provided his appellate 
rights.  The veteran did not respond within one year 
thereafter.  As such, the decision became final.  38 U.S.C.A. 
§ 7105 (West 1991).

The veteran requested to reopen his claim for service 
connection for PTSD in March 1990.  An April 1991 rating 
decision denied the claim.  Notice of the determination and 
his appellate rights were issued on April 25, 1991.  The 
veteran submitted a timely NOD, and the RO provided a 
statement of the case (SOC) in June 1991.  An August 21, 1991 
rating decision and supplemental statement of the case (SSOC) 
also denied service connection for PTSD.  The veteran did not 
submit a substantive appeal, and the denial of service 
connection for PTSD became final on April 26, 1992.  

Thereafter, correspondence from the veteran seeking to reopen 
his claim for service connection for PTSD was received on 
November 20, 1992.  

Applying VA regulations to the facts of this claim, it is 
clear that an effective date earlier than November 20, 1992, 
is not warranted.  The provisions of 38 C.F.R. § 3.400 
specifically provide that the effective date of an award of 
compensation, based on a claim reopened after final 
disallowance, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  In this 
case, the date of the claim is November 20, 1992.  Moreover, 
the clinical evidence of record does not demonstrate that the 
veteran was so incapacitated by PTSD symptomatology during 
the one year appeal period following the issuance of notice 
of the April 1991 denial by the RO so as to preclude him or a 
fiduciary from initiating and completing a substantive appeal 
of the April 1991 denial of service connection for PTSD.  
38 C.F.R. § 20.301(b) (1998).

Finally, the Board recognizes the December 1998 informal 
hearing presentation in which the veteran's representative 
asserted the necessity of an Independent Medical Expert 
Opinion.  The veteran's representative explained that such an 
opinion was required to address the possibility that a 1990 
VA diagnosis of substance abuse constituted evidence of 
underlying PTSD.  However, the Board points out that its 
decision denying an earlier effective date for service 
connection for PTSD is not based on a consideration of the 
medical evidence of record.  Rather, the decision is based on 
the date of receipt of the veteran's reopened claim, November 
20, 1992.  Therefore, any medical opinion regarding medical 
evidence dated prior to November 20, 1992, would have no 
effect on the outcome of the present claim.  Accordingly, the 
Board declines to seek an Independent Medical Expert Opinion.  


ORDER

Entitlement to an effective date earlier than November 20, 
1992, for a grant of service connection for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

